—Application by *652the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 13, 1992 (People v Winkler, 179 AD2d 711), affirming (1) a judgment of the County Court, Westchester County, rendered October 30, 1981, and (2) an order of the same court, entered July 20, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Mangano, P. J., Bracken, Thompson and Sullivan, JJ., concur.